IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                  Docket Nos. 42194 & 42195

STATE OF IDAHO,                                 )     2015 Unpublished Opinion No. 513A
                                                )
       Plaintiff-Respondent,                    )     Filed: July 1, 2015
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
CHRISTOPHER ROBERT WOODS,                       )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )
                                                )     AMENDED OPINION
                                                )     THE COURT’S PRIOR OPINION
                                                )     DATED JUNE 8, 2015 IS
                                                )     HEREBY AMENDED
                                                )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bonneville County. Hon. Jon J. Shindurling, District Judge.

       Orders relinquishing jurisdiction, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Reed P. Anderson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                       Before LANSING, Judge; GUTIERREZ, Judge
                                 and GRATTON, Judge
                  ________________________________________________

PER CURIAM
       In Docket No. 42194, Christopher Robert Woods pled guilty to criminal possession of a
financial transaction card. I.C. §§ 18-3125(4) and 18-3128(3). The district court sentenced
Woods to a unified term of five years, with a minimum period of confinement of two years, to




                                                1
run concurrent with an unrelated sentence. The district court suspended the sentence and placed
Woods on probation.
       In Docket No. 42195, Woods pled guilty to attempted burglary. I.C. §§ 18-1401 and 18-
306. The district court sentenced Woods to a unified term of five years, with a minimum period
of confinement of one year, to run consecutive to his sentence in Docket No. 42194. Based upon
this guilty plea, the district court revoked Woods’s probation in Docket No. 42194 and ordered
execution of his original sentence. The district court retained jurisdiction in both cases and sent
Woods to participate in the rider program. Thereafter the district court relinquished jurisdiction
in both cases. Woods appeals, however, challenging only his consecutive sentence in Docket
No. 42195.
       Regarding Docket No. 42195, Woods argues that his consecutive sentence is excessive
and constitutes an abuse of discretion. Sentences are reviewed for an abuse of discretion. Our
appellate standard of review and the factors to be considered when evaluating the reasonableness
of a sentence are well-established. State v. Burdett, 134 Idaho 271, 1 P.3d 299 (Ct. App. 2000);
State v. Sanchez, 115 Idaho 776, 769 P.2d 1148 (Ct. App. 1989); State v. Reinke, 103 Idaho 771,
653 P.2d 1183 (Ct. App. 1982); State v. Toohill, 103 Idaho 565, 650 P.2d 707 (Ct. App. 1982).
When reviewing the length of a sentence, we consider the defendant’s entire sentence. State v.
Oliver, 144 Idaho 722, 726, 170 P.3d 387, 391 (2007). The record does not indicate that the
district court abused its discretion in imposing a consecutive sentence.
       The orders of the district court relinquishing jurisdiction and Woods’s sentence in Docket
No. 42195 are affirmed.




                                                 2